UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7097



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ELIJAH JAMES GADDY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-cr-00109-2)


Submitted: October 31, 2006                 Decided:   November 7, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah James Gaddy, Appellant Pro Se. Kimlani Murray Ford, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Elijah James Gaddy appeals the district court’s order

denying   his   motion   for   reduction    of   sentence   under   18

U.S.C.A. § 3582 (West 2000 & Supp. 2006).        We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.     United States v. Gaddy,

No. 3:03-cr-00109-2 (W.D.N.C. May 25, 2006). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             AFFIRMED




                                - 2 -